Citation Nr: 1424903	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2010, the Veteran testified at a personal hearing in front of the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

The claim was previously remanded in May 2010.  At the time, the issue of entitlement to service connection for pseudo folliculitis barbae was pending part of the claim.  Since the Board's May 2010 remand, service connection for pseudo folliculitis barbae was granted in a rating decision of May 2012.  As the full benefit has been granted with regards to this issue, the claim is no longer before the Board.  In regards to the issue of bilateral hearing loss disability, the requested development has been complied with and the claim is ready for appellate review.

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein.

The issue of entitlement to service connection or tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Preexisting bilateral hearing loss was noted at service entrance.

2.  The Veteran's bilateral hearing loss did not permanently increase in severity during service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306(a), 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in July 2006.  In a March 2006 letter, notice as to the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  

Furthermore, the record reflects that the appellant was afforded a hearing in March 2010.  During the March 2010 hearing, the Acting Veterans Law Judge clarified the issues on appeal, and she asked the appellant if there was anything else that he wished to add and if he was satisfied with the hearing.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2013).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Available service and VA treatment records have been associated with the claims folder along with post service medical records.  The appellant has also been afforded an appropriate VA examination.  We note that the VA examination was adequate as it reflected a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  As will be discussed below, the bilateral hearing loss was "noted" at service entry and, as a preexisting injury or disease under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306, is a claim based on aggravation of a preexisting disorder, rather than direct service connection; therefore, the "chronic disease" presumptive provisions do not apply.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (2013).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 ; Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue. In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran essentially contends that he developed bilateral hearing loss due to in-service acoustic trauma.  Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss.  In this case, the evidence shows that the Veteran had preexisting bilateral hearing loss that was "noted" at entrance into service that did not increase in severity during service.

The Veteran's bilateral hearing loss was "noted" on the February 1973 entrance examination.  An audiogram conducted at service entry showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
25
20
LEFT
30
20
10
25
15

Service treatment records are silent for complaints of, treatment of or diagnosis of hearing loss.  A separation physical of October 1974 showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
10
LEFT
20
20
15
15
15

The Veteran was afforded a VA examination in June 2010.  At the time, puretone thresholds were noted to be:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
30
25
LEFT
15
20
30
50
55

Average puretone thresholds were 29 on the right ear and 39 on the left ear.  Speech recognition tests were 96 percent bilaterally.  The Appellant was diagnosed with moderately severe to severe sensorineural hearing loss on the right ear, and mild sloping to severe sensorineural hearing loss on the left ear.

The Court has defined hearing loss outside the normal limits as a finding of threshold levels higher than 20 dB.  See Hensley, 5 Vet. App. at 157.  On the February 1973 service entrance physical report, the service examiner recorded an auditory threshold level of 30 dB at 500 Hz bilaterally; therefore, the February 1973 service examiner noted preexisting bilateral hearing loss upon entrance into service.  38 C.F.R. § 3.304(b). 

As bilateral hearing loss was noted at service entrance, the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.  As the Veteran's pre-existing bilateral hearing loss disorder was noted at the time of entry into service, service connection for bilateral hearing loss may be granted only if it is shown that the bilateral hearing loss disability worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley , 5 Vet. App. at 163.  The primary question then is whether the preexisting bilateral hearing loss is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat Veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation of the Veteran's preexisting bilateral hearing loss disorder during service, in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting bilateral hearing loss that was noted at entrance into service did not in fact increase in severity during service.  The Veteran at the hearing testified that he was a truckdriver in service and he would refuel planes.  Therefore, he was exposed to jet engine noise which caused his hearing to worsen during service.  The Veteran's DD 214 shows his specialty to be Motor Vehicle Operator.  For purposes of this decision, the Board will assume the Veteran was exposed to noise in service.  However, the Board finds that the weight of the evidence demonstrates no permanent worsening of the Veteran's preexisting bilateral hearing loss during service.  

In this regard, and significantly, the Board notes that when compared with the February 1973 entrance examination, the October 1974 separation physical shows that the bilateral hearing loss noted at entrance did not increase in severity, rather, it improved.  Indeed, the audiometric measure at separation were within "normal" range.  See Hensley (holding that audiometric decibel thresholds 20 decibels or less were within the normal range).  In addition to the audiometric testing at service entrance and service separation, as some evidence of lack of worsening during service, the service treatment records contain no complaints or notation of hearing loss symptomatology during service, or diagnosis or treatment of hearing loss or the ears or other relevant complaints or treatment of the ears or relevant system.

As further evidence of lack of worsening during service of preexisting hearing loss, in June 2010 the Veteran underwent a VA audio examination.  The June 2010 VA examiner noted that pre-induction examination indicated mild bilateral hearing loss at 500 Hz.  It was also noted that hearing was normal upon separation from service.  The examiner concluded that the bilateral hearing loss is less likely as not the result of military noise exposure in service.  He noted the delayed onset of bilateral hearing loss to the noise exposure.  The Board acknowledges that the examiner did not provide an opinion regarding aggravation.  However, considering that the examiner noted that the Veteran's hearing was normal upon separation, an opinion as to aggravation during service is not required by the examiner.  The Board finds that the June 2010 VA examination report is highly probative evidence that the Veteran's bilateral hearing loss did not worsen during service.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service noise exposure or that the VA examiner misstated any relevant fact.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the hearing loss disorder and had sufficient facts and data on which to base the conclusion.  Additionally, the examiner took into account the audiometric test results from the Veteran's enlistment and separation physicals when coming to his conclusion.  Therefore, the Board finds that the June 2010 VA examination report and addendum opinion is of great probative value.

As the Veteran's bilateral hearing loss disability was noted at service entrance, and the evidence preponderates against a finding that it increased in severity during service, the weight of the evidence demonstrates that there was no aggravation of preexisting bilateral hearing loss by service.  Because the evidence does not demonstrate worsening of bilateral hearing loss during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's pre-existing bilateral hearing loss that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's pre-existing bilateral hearing loss noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.





CONTINUED ON NEXT PAGE
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


